Case: 09-31021 Document: 00511406441 Page: 1 Date Filed: 03/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 10, 2011
                                     No. 09-31021
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

STEVON RAY ALEXANDER,
Also Known as Steron R. Alexander, Also Known as Steven D. Alexander,
Also Known as Steven C. Alexander,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:07-CR-20028-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Stevon Alexander appeals the 180-month sentence imposed following his


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-31021 Document: 00511406441 Page: 2 Date Filed: 03/10/2011

                                  No. 09-31021

guilty plea conviction of possession with intent to distribute fifty grams or more
of crack cocaine. He argues that the Fair Sentencing Act of 2010 (“FSA”) should
apply retroactively to reduce his sentence.
      Congress passed the FSA, Pub. L. No. 111-220, 124 Stat. 2372, after Alex-
ander had been sentenced and had filed his appeal. As a result of that act, 21
U.S.C. § 841(b)(1)(A) now requires that a defendant possess over 280 grams of
crack cocaine, rather than 50 grams, for the 10-year mandatory minimum to ap-
ply. Alexander claims that the act is retroactive and that he should be resen-
tenced under the new statute.
      This claim is without merit. The FSA does not apply retroactively to de-
fendants, like Alexander, who were sentenced before its enactment. See United
States v. Doggins, No. 09-40925, 2011 U.S. App. LEXIS 2413, at *10-*11 (5th Cir.
Feb. 9, 2011).
      AFFIRMED.




                                        2